Exhibit 99.1 CANADIANZINC CORPORATION June 23, 2015 British Columbia Securities Commission Ontario Securities Commission Toronto Stock Exchange Alberta Securities Commission Manitoba Securities Commission Autorité des marchés financiers New Brunswick Financial and Consumer Services Commission Financial and Consumer Affairs Authority of Saskatchewan ReportofVoting Results Pursuant to section 11.3 of National Instrument 51-102, the following matters were submitted to a vote at the annual general meeting of Canadian Zinc Corporation (the "Issuer") held on June 23, 2015.The report on the voting results is as follows: 1.Number of Directors By a unanimous vote on a show of hands, the number of directors was determined at five. 2.Election of Directors By a unanimous vote on a show of hands, the following persons were elected as directors of the Issuer until the next annual general meeting: John F. KearneyAlan B. Taylor John A. MacPhersonDave Nickerson Brian A. Atkins 3.Appointment of Auditors and Auditors' Remuneration By a unanimous vote on a show of hands, KPMG LLP were appointed as auditors of the Issuer, for the ensuing year, and the directors were authorized to fix the auditors' remuneration. Canadian Zinc Corporation Per:"John F. Kearney" John F. Kearney Chairman, President and Chief Executive Officer
